Exhibit 10.1



 


STOCK PURCHASE AGREEMENT




Between


INDUFLEX HOLDING NV


and


ROGERS CORPORATION






TABLE OF CONTENTS
 
1.
DEFINITIONS; INTERPRETATION
1
a.
Definitions
1
b.
Interpretation
9
2.
PURCHASE AND SALE OF SHARES
9
a.
Purchase and Sale of Shares
9
b.
Purchase Price
10
c.
Determination of Contribution
11
d.
Adjustment
12
e.
Interest
13
f.
Security and Subordination
13
g.
Sale of the Company During the Earnout Period
13
3.
RELATED AGREEMENTS
14
4.
REPRESENTATIONS AND WARRANTIES OF THE SELLER
15
5.
REPRESENTATIONS AND WARRANTIES OF THE BUYER; INDEMNIFICATION; GUARANTEE OF BV
CAPITAL
16
6.
COVENANTS
17
a.
Debt
17
b.
Confidentiality
17
c.
Sale of Rogers Suzhou Inventory; Intercompany Trade Debt Generally
18
d.
Pre-Closing Due Diligence Procedures
19
e.
Post-Closing Activities
19
f.
Rights Against UCB S.A.
19
g.
Transitional Undertakings
20
h.
Couvreur Case
21
i.
Further Assurances
22
7.
CLOSING
22
a.
Closing
22
8.
INDEMNIFICATION
22
a.
Survival
22
b.
Indemnification; Limitations; Procedure; Third Party Claims
23
c.
Other Limitations
26
d.
Collection of Delinquent Accounts Receivable
26
9.
GENERAL PROVISIONS
26
a.
Notices
26
b.
Entire Agreement and Modification
27
c.
[INTENTIONALLY OMITTED]
27
d.
Successors and Assigns
28
e.
Severability
28
f.
Governing Law; Arbitration
28
g.
English Language
28
h.
Expenses
29
i.
Finder’s Fee
29
j.
Counterparts
29


 
 
i

--------------------------------------------------------------------------------


 
Schedules and Exhibits
 
Schedule A – Representations and Warranties of the Seller
 
Schedule B – Representations and Warranties of the Buyer and BV Capital
 
Schedule C – Disclosure Schedule
 
Schedule D – Historical Calculation of Contribution

Exhibit A – Form of Non-Competition Agreement
 
Exhibit B – Form of Rental Agreement
 
Exhibit C – Form of Distribution Agreement
 
Exhibit D – Form of Sales Agreement
 
Exhibit E – Form of Share Pledge Agreement
 
Exhibit F – Form of Production License Agreement
 
Exhibit G – Form of Mutual Non-Disclosure Agreement
 


ii

--------------------------------------------------------------------------------


 
Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 


This STOCK PURCHASE AGREEMENT (together with all exhibits, schedules and
attachments hereto, referred to as this “Agreement”) is made effective as of the
last date shown on the signature page hereto:
 
(1)     INDUFLEX HOLDING NV, a Belgian company, with registered office at
Frankrijklei 78, 2000 Antwerp and registered with the Crossroads Bank of
Enterprises under enterprise number 0807.149.569 (the “Buyer”); and
 
(2)    ROGERS CORPORATION, a Massachusetts corporation having its headquarters
at One Technology Drive, Rogers, CT 06263 (the “Seller”).
 
The Buyer and the Seller are hereinafter collectively referred to as the
“Parties” and individually as a “Party.”
 
WHEREAS
 
(A)   The Seller owns all of the issued and outstanding 6,036 registered shares
(the “Shares”) of Rogers Induflex NV (formerly UCB Induflex NV), a Belgian
corporation having its registered office at Ottergemsesteenweg 799, 9000 Ghent,
Belgium and registered with the Crossroads Bank of Enterprises under enterprise
number 0427693784 (the “Company”), and
 
(B)    The Seller desires to sell to the Buyer, and the Buyer desires to
purchase from the Seller, the Shares for the consideration and upon the terms
and conditions set forth in this Agreement.
 
NOW, THEREFORE, the Parties agree as follows:
 
1.    DEFINITIONS; INTERPRETATION
 
a.      Definitions
 
As used in this Agreement, the following terms will have the meanings set forth
below:
 
“Administrative Authorizations” has the meaning set forth in Section 16 of
Schedule A.
 
“Affiliate” means, as to an entity, a person or another entity which directly or
indirectly controls, is controlled by, or is under the common control with that
entity; provided that for purposes of this definition, ownership of at least 50%
of an entity’s voting stock, directly or indirectly, shall conclusively denote
control thereof.
 
“Base Purchase Price” has the meaning set forth in Section 2(b).
 
“Belgian Accounting Rules” has the meaning set forth in Section 1(b).
 
“Benefit Plan” has the meaning set forth in Section 24 of Schedule A.
 

--------------------------------------------------------------------------------


 
“Business Day” means any weekday which is not a bank holiday in the United
States of America (federal), the State of Connecticut, or Belgium, as
applicable.
 
“Buyer’s Special Auditor” has the meaning set forth in Section 2(c)(iii).
 
“BV Capital” means BHB BVBA/SPRL, a Belgian private limited liability company
with address at Frankrijklei 78, 200 Antwerp (Belgium), registered with the
Crossroads Bank of Enterprises under enterprise number 0862808169;
 
“Cleanup” means any investigation, cleanup, removal, containment, monitoring or
other remediation or response actions required by applicable Environmental Law
or Occupational Safety and Health Law.
 
“Closing” has the meaning set forth in Section 7(a).
 
“Closing Date” means the date of the Closing.
 
“Collective Agreement” has the meaning set forth in Section 22 of Schedule A.
 
“Company Code” means the Belgian company code of May 7, 1999, as amended.
 
“Contract” means any written contract or agreement or other written arrangement
or commitment of a contractual nature, entered into by the Company and in force
or of relevance at the Closing Date.
 
“Contribution” means consolidated revenue derived from sales of Company products
less the consolidated variable cost of goods sold, as computed in accordance
with past practices and including all accounting line items as described in
Schedule D.


“Disclosure Schedule” means the disclosure schedule delivered by the Seller to
the Buyer concurrently with the execution and delivery of this Agreement,
updated as necessary with respect to accounts receivable, accounts payable and
Inventory of the Company as of a date not more than four (4)- Business Days
prior to the Closing Date, and attached hereto as Schedule C.


“Distribution Agreement” shall have the meaning set forth in Section 3(c).
 
“Earnout Period” has the meaning set forth in Section 2(g).
 
“Encumbrance” means any security interest, pledge, mortgage, lien, charge,
option, adverse claim of ownership or use, right of usufruct, easement,
restriction on transfer (such as a right of first refusal or other similar
right), defect of title or any material encroachments or material encumbrance of
any kind or character, other than those arising by operation of law.
 
“Environment” means soil, land surface or subsurface strata, surface waters
(including without limitation navigable waters, streams, ponds, drainage basins,
and wetlands), groundwater, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.
 
4

--------------------------------------------------------------------------------


 
“Environmental, Health and Safety Liabilities” means any cost, damages, expense,
liability or obligation arising from or under Environmental Law or Occupational
Safety and Health Law and consisting of or relating to: (i) any environmental,
health, or safety matters or conditions (including on-site or off-site
contamination, occupational safety and health, and regulation of chemical
substances or products); (ii) fines, penalties, judgments, awards, settlements,
legal or administrative proceedings, damages, losses, claims, demands and
response, investigative, preventive, remedial, recovery or inspection costs and
expenses arising under Environmental Law or Occupational Safety and Health Law;
(iii) financial responsibility under Environmental Law or Occupational Safety
and Health Law for costs of Cleanup or corrective action, (iv) any other
compliance, corrective, investigative, or remedial measures required under
Environmental Law or Occupational Safety and Health Law; or (v) any claim by
third parties arising out of or in connection with any Environmental, Health and
Safety Liabilities.
 
“Environmental Law” means any Legal Requirement in force and applicable on or
prior to the Closing Date to the Company or to the conduct of or operation of
its business or the ownership or use of any of its assets that requires or
relates to: (i) advising appropriate authorities, employees and the public of
intended or actual releases of pollutants or Hazardous Materials, violations of
discharge limits, or other prohibitions and of the commencement of activities,
such as resource extraction or construction, that could have a material impact
on the Environment; (ii) preventing or reducing to acceptable levels the release
of pollutants or Hazardous Materials into the Environment; (iii) complying with
all terms, conditions and requirements set forth in any Environmental Permit or
any applicable rule of law; (iv) reducing the quantities, preventing the
release, or minimizing the hazardous characteristics of wastes that are
generated; (v) assuring that products are designed, formulated, packaged and
used so that they do not present unreasonable risks to human health or the
Environment when used or disposed of; (vi) protecting resources, species, or
ecological amenities; (vii) reducing to acceptable levels the risks inherent in
the transportation of Hazardous Materials, pollutants, oil or other potentially
harmful substances; (vii) cleaning up pollutants that have been released,
preventing the threat of Release of such pollutants or paying the costs of such
clean up or prevention; or (viii) making responsible parties pay private
parties, or groups of them, for damages done to their health, their assets or
the Environment, or permitting self-appointed representatives of the public
interest to recover for injuries done to public assets.
 
“Environmental Permits” means any Administrative Authorizations affecting public
health and safety or worker health and safety which directly relate to the
Environment, land use, historic preservation, zoning, green or open space or
flora and fauna protection, including, without limitation, those relating to (i)
emissions, discharges or threatened discharges or pollutants, contaminants,
Hazardous Materials or petroleum into the air, surface water, ground water or
the ocean, or on or into the land; and (ii) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport and handling of
pollutants, contaminants, Hazardous Materials or petroleum.
 
5

--------------------------------------------------------------------------------


 
“Facilities” means any real property or leaseholds currently owned or operated
by the Company and any buildings, plants or structures currently owned or
operated by the Company, including the real property located at
Ottergemsesteenweg 799, 9000 Ghent and having the cadastral number H364D3.
 
“Financial Debt” means all non operational financial indebtedness of the Company
for fixed amounts, as usually (but not necessarily exhaustively) shown in the
following statutory account codes on the Financial Statements: Codes 291 and 41
on the assets side, and Codes 170/4, 42 and 43 on the liability side.
 
“Financial Statements” has the meaning set forth in Section 4 of Schedule A.
 
 “Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities.
 
“Hazardous Materials” means any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.
 
“Indemnified Party” means a Party entitled to indemnification hereunder.
 
“Information Technology Assets” has the meaning set forth in Section 26 of
Schedule A.
 
“Intellectual Property” has the meaning set forth in Section 25 of Schedule A.
 
“Intercompany Financial Debt” means Financial Debt owed by or to the Company to
or from the Seller or any other Affiliate of Seller.
 
“Inventory” has the meaning set forth in Section 12 of Schedule A.
 
“Key Personnel” (singular “Key Person”) means the current Plant Manager
(Steven), the current Sales Engineer (Gustaaf) and the current Accountant
(Martine).
 
“Knowledge” -- an individual will be deemed to have “knowledge” of a particular
fact or matter if (i) such individual is actually aware of such fact or matter;
or (ii) such individual should have discovered such fact or matter acting in
good faith within the scope of his duties as normally conducted.  The Seller
will be deemed to have “Knowledge” of a particular fact or matter if any current
director, Officer or senior management member (including, but not limited to,
the European Controller and the European Environmental Coordinator) of the
Seller and/or Rogers BVBA, other than an individual continuing his or her
employment with the Company after the Closing, has Knowledge of such matter.
 
6

--------------------------------------------------------------------------------



 
“Legal Requirement” means without limitation any and all civil and common law,
statute, subordinate legislation, treaty, regulation, directive, decision,
by-law, ordinance, circular, code, order, notice, demand, decree, injunction,
resolution, judgment or recommendation of any government, quasi-government,
statutory, administrative or regulatory body, court or agency in any applicable
jurisdiction, but only to the extent that such Legal Requirement is binding upon
the Seller or the Company.
 
“Litigation” means, without limitation, any (i) actions, suits or proceedings by
any person, (ii) arbitration or alternative dispute resolution process, or (iii)
administrative or other proceeding by or before or any investigation by any
governmental or other regulatory body or agency.
 
“Loss” or “Losses” means any and all monetary losses, liabilities claims,
damages, obligations and expenses and other tangible and measurable damages.
Losses shall include reasonable costs and expenses (including fees and expenses
of legal counsel, and of pre-litigation investigation and defense). Loss shall
in no event include consequential damages, and shall only include lost profits
to the extent that the following two conditions both apply: (a) that such lost
profits are directly caused by an alleged breach of any representation,
warranty, covenant or any other obligation made herein; and (b) that the profits
lost are those which would have been derived from actual purchase orders
received and acknowledged on or prior to the date of breach.
 
In order to reflect the understanding between Parties, as what they consider as
lost profits herein, a few examples are listed below, it being understood that
(i) these examples intend solely to illustrate the interpretation of Parties in
respect of the notion ‘lost profits’ and (ii) in no way are these examples
intended to be exhaustive as to which particular losses should be compensated.
 
-  
If the inventory does not contain the stock available at Closing as disclosed by
the Seller to the Buyer or said stock is of obsolete quality than Loss will
include (i) the value of the missing or obsolete stock and (ii) lost profits on
then placed and acknowledged purchase orders which could not be honored as a
result of the stock been missing or obsolete, but not future purchase orders,
loss of customer good will, etc.;

 
-  
If a machine breaks down and insurance coverage appears to be insufficient than
Loss will include (i) the cost for reparation of the machinery and (ii) the loss
of profits related to then placed and acknowledged  orders which cannot be
honored by the Company as a result of the breakdown of the said machinery.

 
 “Management Fees” means any and all fees for non-commercial services to the
Company by the Seller or any Related Person of the Seller.
 
7

--------------------------------------------------------------------------------


 
“Material Adverse Effect” means any fact, event or occurrence which,
individually or when taken together with the consequence of another or a series
of related events or circumstances, is or could reasonably be expected to have a
negative financial impact to the assets, financial condition, business or
results of operations of the Company taken as a whole.
 
“Non-Competition Agreement” has the meaning set forth in Section 3(a).
 
“Occupational Safety and Health Law” means any Legal Requirement in force and
applicable on or prior to the Closing Date to the Company or to the conduct of
or operation of its business or the ownership or use of any of its assets
designed to provide safe and healthful working conditions and to reduce
occupational safety and health hazards.
 
“Officer” means, with respect to any Party, a president, vice-president,
managing director, treasurer or principal financial officer, comptroller or
principal accounting officer, and any individual routinely performing
corresponding functions with respect to such Party.
 
“Production License Agreement” has the meaning set forth in Section 3(f).
 
“Purchase Price” has the meaning set forth in Section 2(b).


“Related Agreements” has the meaning set forth in Section 3.
 
“Related Persons” means with respect to any specified person (i) any person that
directly or indirectly controls, is directly or indirectly controlled by, or is
directly or indirectly under common control with such specified person, (ii) any
person that holds a twenty percent (20%) or more equity ownership interest in
such specified person, (iii) each person that serves as a director, Officer,
partner, executor or trustee of such specified person (or in a similar
capacity), and (iv) any person in which such specified person holds a twenty
percent (20%) or more equity ownership interest, and (v) any person with respect
to which such specified person serves as a general partner or a trustee (or in a
similar capacity).
 
“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment whether
intentionally or unintentionally.
 
“Rental Agreement” has the meaning set forth in Section 3(b).


“Rogers BVBA means a Belgian public limited liability company with its
registered office at Afrikalaan 188, 9000 Ghent and registered with the
Crossroads Bank of Enterprises under number 0406.657.553.


“Rogers Suzhou” has the meaning set forth in Section 3(c).


“Sales Agreement” has the meaning set forth in Section 3(d).
 
8

--------------------------------------------------------------------------------


 
“Share Pledge Agreement” has the meaning set forth in Section 2(e).


“Shares” has the meaning set forth in Recital A to this Agreement.
 
“Subsidy” has the meaning set forth in Section 17 of Schedule A.
 
“Target Contribution” means an amount equal to €3,642,000.00.
 
“Taxes” means any direct or indirect taxes, social security charges, imposts and
other duties which any company is required to pay, withhold or collect,
including any income taxes, capital gains taxes, real property taxes, stamp
duties, V.A.T., excise taxes, employee withholding taxes, social security and
pension contributions, environmental taxes and other governmental charges or
duties, and any interest, penalties or other additions to tax.
 
“Tax Return” has the meaning set forth in Section 19 of Schedule A.
 
“UCB Litigation” has the meaning set forth in Section 6 f of this Agreement.
 
b.      Interpretation
 
Any financial or accounting term or principle used in this Agreement (including,
without limitation, Contribution) shall have the meaning ascribed to it by,
and/or shall be construed in accordance with, Belgian accounting laws currently
in effect, and shall conform to existing accounting and valuation rules which
appear on the statutory accounts of the Company filed with the National Bank of
Belgium (such laws and rules being referred to collectively herein as “Belgian
Accounting Rules”).  When a reference is made in this Agreement to a Section, an
Article, an Exhibit or a Schedule, such reference shall be to a Section, an
Article, an Exhibit or a Schedule of this Agreement unless otherwise
indicated.  All references to an Article, a Section, an Exhibit or a Schedule
shall include all subparts thereof.  Any disclosure in the Disclosure Schedule
shall be deemed made with respect to each and every representation to which it
may have relevance.  The table of contents, the index of defined terms and the
headings contained in this Agreement are for reference only and shall not affect
in any way the meaning or interpretation of this Agreement.  This Agreement has
been thoroughly and vigorously examined and negotiated by competent separate
counsel for Buyer and Seller, respectively, and therefore no interpretation of
this Agreement shall be influenced by any purported control of the drafting of
this Agreement or any Related Agreement.  Whenever the word "including" is used
in this Agreement, it shall be deemed to mean "including without limitation,"
"including, but not limited to" or other words of similar import such that the
items following the word "including" shall be deemed to be a list by way of
illustration only and shall not be deemed to be an exhaustive list of applicable
items in the context thereof.
 
2.      PURCHASE AND SALE OF SHARES
 
a.      Purchase and Sale of Shares
 
9

--------------------------------------------------------------------------------




Subject to the terms and conditions of this Agreement, the Seller hereby
irrevocably (except as otherwise set forth herein) covenants and agrees to sell
and transfer to the Buyer, and the Buyer hereby irrevocably (except as otherwise
set forth herein) covenants and agrees to purchase from the Seller, for the
Purchase Price (as defined below) all right, title and interest in and to all of
the Shares, free and clear of any Encumbrance. As from Closing the Buyer shall
be the sole holder of all rights pertaining to the Shares (such as but not
limited to voting rights, dividend rights, liquidation rights).
 
b.      Purchase Price
 
Subject to adjustment as set forth in Section 2(d) and to the limitations set
forth below, in consideration of the Shares and subject to the terms and
conditions set forth in this Agreement, the Buyer shall pay to the Seller the
amounts described in Section 2(b)(i) – (iv) (collectively, the “Purchase
Price”); provided, that, except for interest thereon as described in Section
2(e), the total amount due pursuant to Section 2(b)(ii) – (iv), below, shall not
exceed Four Million Five Hundred Thousand Euros (€4,500,000).  The Purchase
Price shall be transferred in accordance with wire instructions specified by the
Seller in writing and communicated to Buyer at least three (3) Business Days
prior to the applicable payment date and shall be made as and when set forth
below:
 
(i)           On the Closing Date, via wire transfer of immediately available
funds, the sum of Eight Million Nine Hundred Forty Thousand Euros
(€8,940,000.00) (the “Base Purchase Price”), plus One Million Five Hundred
Ninety-Six Euros (€1,000,596.00), representing cash and cash equivalents
reflected on the balance sheet of the Company as of December 31, 2007, which
amount the Seller shall use reasonable efforts to make sure remains on the
balance sheet of the Company at the Closing Date. Two (2) Business Days prior to
the Closing Date, the Seller will provide the Buyer with a good faith estimate
of the cash that will be available at the Closing Date.
 
(ii)           An amount equal to the Contribution (as calculated pursuant to
Section 2(c)) of the Company for the fiscal year ended December 31, 2009, less
Target Contribution, which shall be payable to the Seller on or prior to the
earlier of (a) thirty (30) days following the date on which the financial
results for such fiscal year are available; and (b) April 30, 2010;
 
(iii)           An amount equal to the Contribution (as calculated pursuant to
Section 2(c)) of the Company for the fiscal year ended December 31, 2010, less
Target Contribution, which shall be payable to the Seller on or prior to the
earlier of (a) thirty (30) days following the date on which the financial
results for such fiscal year are available; and (b) April 30, 2011; and
 
(iv)           An amount equal to the Contribution (as calculated pursuant to
Section 2(c)) of the Company for the fiscal year ended December 31, 2011, less
Target Contribution, which shall be payable to the Seller on or prior to the
earlier of (a) thirty (30) days following the date on which the financial
results for such fiscal year are available; and (b) April 30, 2012.
 
10

--------------------------------------------------------------------------------


 
In the event that any calculation described in Section 2(b)(ii) – (iv) results,
for the fiscal years ended December 31, 2009 and/or 2010, in an amount less than
zero, then (a) no amounts shall be due from Buyer to Seller, or from Seller to
Buyer, on account of that year; and (b) any such negative amounts will be offset
with any positive amounts resulting from such calculation for the fiscal years
ended December 31, 2010 and/or 2011. For the avoidance of doubt, the future
set-off described in the preceding sentence shall be the Buyer’s sole recourse
in the event of any such negative amounts.  No offset or reduction of any
portion of the Purchase Price previously accrued to Seller shall be made on
account of any such negative amounts, nor shall there be any obligation that the
Seller repay any portion of the Purchase Price previously paid by Buyer pursuant
to Section 2(b)(i) – (iii) in any applicable fiscal year.
 
Solely with respect to any payment made by Buyer pursuant to Section 2(b)(iv),
Buyer shall provide Seller with a good faith estimate of the amount of any such
payment no later than January 10, 2012, so as to allow Seller to properly
allocate the Purchase Price on its books.
 
c.      Determination of Contribution
 
(i)           For purposes of determining Contribution for any applicable
period, the operations of the Company shall be segregated from the other
operations of any other entity, including Affiliates of the Buyer or BV Capital.
 
With respect to payments to be made pursuant to Section 2(b)(ii), above,
“Contribution” shall be deemed to include the Contribution of any sales made
during the last quarter of fiscal 2008 the circumstances of which indicate that,
in the ordinary course of business as conducted prior to the Closing, such sales
would normally have been made in fiscal 2009. With respect to payments to be
made pursuant to Section 2(b)(iv), above, “Contribution” shall be deemed to
include the Contribution of any sales made during the first quarter of fiscal
2012 the circumstances of which indicate that, in the ordinary course of
business as conducted prior to the Closing, such sales would normally have been
made in fiscal 2011.  The Buyer shall provide to the Seller, upon request,
reasonable information regarding sales in the last quarter of fiscal 2008 and
the first quarter of fiscal 2012, to enable the Seller to audit same and assess
the nature of such sales with respect to the foregoing criteria, and any
deviation therein shall be subject to the provisions regarding audit
compensation and dispute resolution set forth in clauses (ii) and (iii) below.
The legal burden of proof that such sales should be reallocated for purposes
hereof shall be upon the Seller.
 
In addition the Buyer shall provide Seller, not later than 30 January of each
fiscal year during the Earnout Period, with a good faith estimate of
Contribution for the relevant fiscal year.
 
(ii)           Not later than each of the payment dates set forth in Sections
2(b)(ii)-(iv) above (whether or not any actual payment is then due), the Buyer
shall provide to the Seller with audited financial statements of the Company for
the previous fiscal year. Following receipt of such audited financial statements
of the Company for any such fiscal year, Seller shall have the option, at its
sole expense, to have any such audited financial statements, together with the
work papers used in the preparation thereof, reviewed by an auditing firm of its
choosing which is not then providing substantial services to the Seller, in
order to verify the determination of Contribution and for any other reason
pertinent to the calculation of the payments, accruals and/or setoffs to be made
pursuant to Section 2(b)(ii) – (iv) for the applicable fiscal year.  In the
event that such review shows a deviation of five percent (5%) or more from the
Contribution shown on the applicable audited financial statement for any fiscal
year, Seller shall notify Buyer of such deviation and of the amount of Seller’s
expenses in connection with such audit, in which case, subject to clause
2(c)(iii) below, Buyer shall reimburse Seller for all reasonable audit expenses,
as well as any additional Purchase Price payment due, within ten (10) Business
Days following receipt of such notice.
 
11

--------------------------------------------------------------------------------


 
(iii)           If, not later than ten (10) Business Days following receipt by
Buyer of the notice described in the last sentence of Section 2(c)(ii), Buyer
notifies Seller that it intends to have such results re-audited by an auditing
firm selected by the Buyer which is not then providing substantial services to
the Buyer (“Buyer’s Special Auditor”), then Buyer’s obligation to reimburse
Seller and pay any disputed additional Purchase Price amount shall be suspended
pending the results of such audit. If the Buyer’s Special Auditor determines
that the deviation described in such notice has been reached in error, and
delivers a written statement to that effect to both the Buyer and Seller, then,
if Seller still disputes such determination, the payment of any disputed portion
of the Purchase Price, as well as reimbursement of the reasonable audit expenses
(if the Buyer’s Special Auditor’s determination states that such deviation, if
any, is less than five percent), shall remain suspended, pending a final
resolution of the matter in accordance with Section 9(f).
 
d.      Adjustment
 
A deposit in the amount of Two Hundred Ninety-Two Thousand Eight Hundred Twenty
Euros (€292,820.00) has been made by the Company to Openbare
Afvalstoffenmaatschappij voor het Vlaamse Gewest (“OVAM”). Promptly following
the unconditional release of all or any portion of the deposit by OVAM the
released amount will be paid over to the Seller; provided, that (i) the Seller
shall be responsible for any additional tests, investigations or recovery
measures legally required to be incurred by the Company, and (ii) the Seller
will bear any and all costs in connection with obtaining an unconditional
release of the deposit. Following the Closing Date, the Seller agrees to provide
the Company with reasonable access to Laurent Verschuere, the current
Environmental Coordinator of Rogers BVBA, or his successor, to provide such
assistance as Buyer reasonably may request in connection with the handling of
any outstanding obligations of the Company to OVAM through the date of such
unconditional release. Buyer understands that M. Verschuere, and any successor,
is and shall be fully engaged in the ongoing business activities of Rogers BVBA,
and will therefore not be available to Buyer on demand or for extended periods
of time.  Buyer agrees to direct all requests for such assistance to M. Dirk
Maeyens (or, in his absence, a person designated by M. Luc Van Eenaeme).  Buyer
and Rogers BVBA shall agree to use commercially reasonable efforts to reduce the
disruption to the activities of Rogers BVBA and Buyer in connection with the
provision of such assistance by M. Verschuere or his successor pursuant to this
Section 2(d).
 
12

--------------------------------------------------------------------------------


 
e.      Interest
 
Interest will accrue on any and all amounts due from Buyer to the Seller
pursuant to Section 2(b)(ii) – (iv) and not in dispute at the rate of 4% per
annum, for the period from the Closing Date to the date of such payment.
Interest will accrue on amounts subject to an actual dispute pursuant to Section
2(c) from the date of challenge by either Party, and will become due and payable
on such amounts as of the date of a final resolution, in accordance with the
terms and conditions of this Agreement, of such dispute.
 
f.      Security and Subordination
 
All amounts payable by Buyer to Seller pursuant to this Agreement shall be
secured by a lien on the Shares, as evidenced by the Share Pledge Agreement;
provided, that such lien shall be subordinated only to the bank loans incurred
directly by Buyer to finance the purchase of the Shares at the Closing.
 
g.   Sale of the Company During the Earnout Period
 
No sale of all or substantially all the Company’s operating assets, other than
in the ordinary course of business consistent with past practice, and no sale,
exchange, merger or other disposition of all of the Company’s stock
(collectively, a “Company Sale”), shall be permitted prior to January 1, 2010,
without the express prior written consent of the Seller, which may be withheld,
delayed or conditioned at Seller’s sole discretion. No (i) sale of less than all
of the Company’s operating assets, other than in the ordinary course of business
consistent with past practice, (ii) sale, exchange or other disposition of less
than all of the Company’s stock, or (iii) Company Sale other than to a third
party that is not an Affiliate of Buyer, shall be permitted following the
Closing Date and prior to December 31, 2011 (the “Earnout Period”) without the
express prior written consent of the Seller, which may be withheld, delayed or
conditioned at Seller’s sole discretion.  No Company Sale shall be permitted
during the Earnout Period if any other stock, or any assets or consideration
related to a different business than the Company, are being conveyed to the same
or an affiliated purchaser or acquiror in connection therewith.
 
In the event of a Company Sale during the Earnout Period and on or after January
1, 2010, then: (a) if the purchase price thereof (whether guaranteed or
contingent) equals or exceeds the sum of Thirteen Million Four Hundred Forty
Thousand Euros (€13,440,00.00), then the entire unpaid portion of the Purchase
Price shall be paid to Seller within 24 hours of receipt by the Buyer, as if
Seller had completely met the conditions of Sections 2(b)(ii)-(iv) hereof; and
(b) if the purchase price therefor (whenever or however payable) exceeds the
Base Purchase Price but is less than the sum of Thirteen Million Four Hundred
Forty Thousand Euros (€13,440,00.00), then fifty percent (50%) of that portion
of the purchase price paid by such third party (whether guaranteed or
contingent) which exceeds the amount of the portion of the Base Purchase Price
then accrued to the Seller, together with all payments received by Seller
pursuant to Section 2(b)(ii) – (iv), shall be paid to the Seller within 24 hours
of receipt by the Buyer. Any payments pursuant to (a) or (b) above shall include
any applicable interest provided for herein, as well as either (i) the
adjustment referred to under Section 2(d), whether or not that adjustment
actually has become due in accordance with the terms and conditions set out in
Section 2(d); or (ii) an undertaking by the purchaser in the Company Sale to pay
such adjustment directly to the Seller when and if it becomes due in accordance
with the terms and conditions set out in Section 2(d), with such undertaking
indemnified by Buyer. In no event shall Buyer’s payments hereunder, together
with amounts already accrued and/or paid to Seller under this Agreement, exceed
the sum of Thirteen Million Four Hundred Forty Thousand Euros (€13,440,00.00)
plus any adjustments and interest as provided in and pursuant to the terms and
conditions of clauses (d) and (e) above.
 
13

--------------------------------------------------------------------------------


 
h.      Additional Payment
 
The Buyer agrees to pay to Seller, on the Closing Date, the additional amount of
Seven Hundred Fifty Thousand Euros (€750,000.00) (being the amount Rogers BVBA
owed to the Company as of 31 December 2007 and which is reflected on the balance
sheet of the Company as of that date) subject to the settlement, at the Closing
Date, of all Intercompany Financial Debt.  Such amount shall not be deemed an
addition to or a component of the Purchase Price for purposes hereof.
 
3.      RELATED AGREEMENTS
 
In connection with the sale and purchase of the Shares contemplated by this
Agreement, the Parties at the Closing shall each execute and deliver, as
applicable, the following agreements (collectively, together with any other
binding legal agreements, instruments and certificates delivered to a Party
hereto in connection herewith, the “Related Agreements”):
 
a.           A Non-Competition Agreement by and between the Seller and the Buyer
in substantially the form attached hereto as Exhibit A (the “Non-Competition
Agreement”).
 
b.           A Building Lease Agreement substantially in the form attached
hereto as Exhibit B for lease to Rogers BVBA of the Company’s transit and resale
warehouse for up to six (6) months following the Closing, with an option in
favor of Rogers BVBA to extend such term for up to an additional twelve (12)
months thereafter, upon current terms and conditions (the “Rental Agreement”);
 
c.           A Distribution Agreement in substantially the form attached hereto
as Exhibit C among the Company, Rogers Technologies (Suzhou) Co. Ltd., a company
incorporated under the laws of China (“Rogers Suzhou”), Rogers Technologies
(Singapore) Inc., a company incorporated under the laws of Singapore (“Rogers
Singapore”) and Rogers Southeast Asia, Inc., a company incorporated under the
laws of Hong Kong (“Rogers Hong Kong”) for the distribution of the Company’s
products by Rogers Suzhou and the remaining distributor parties for a period of
six (6) months following the Closing (the “Distribution Agreement”).
 
14

--------------------------------------------------------------------------------


 
d.           A Sales Agreement in substantially the form attached hereto as
Exhibit D between the Company and the Seller for the supply of bus bar
insulation (the “Sales Agreement”).
 
e.           A Second Ranking Share Pledge Agreement in substantially the form
attached hereto as Exhibit E, evidencing the lien on the Shares described in
Section 2(f) (the “Share Pledge Agreement”).
 
f.           A Production License Agreement between the Company and the Seller
in substantially the form attached hereto as Exhibit F, permitting Seller and/or
its Affiliates to manufacture, solely for Seller’s and its Affiliates’ own use
and not for resale (except as incorporated in other Seller products sold to
third parties), laminates used in insulation of busbars manufactured by Seller
and/or its Affiliates (the “Production License Agreement”).
 
g.           Certificates of each Party’s respective Officers, attesting to
their respective organizational documents, to the incumbency of the Officers
signing this Agreement on their behalf, and to the resolutions of their
respective Boards of Directors approving the transactions contemplated by this
Agreement.
 
h.           Duly executed resignations, effective as of the Closing Date, of
the following persons: M. Luc Van Eenaeme, as a director and as the managing
director (administrateur délégué/gedelegeerd bestuurder) of the Company, and of
Messrs. Robert D. Wachob and Dennis M. Loughran as directors of the Company.
 
i.           A Mutual Non-Disclosure Agreement among the Buyer, the Company and
the Seller in substantially the form attached hereto as Exhibit G.
 
4.      REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
a.           The representations and warranties are made as of the date hereof
and as of the Closing Date or, as the case may be, any such earlier or later
date as of which they are expressly made.
 
b.           Subject to the provisions of Section 8(b)(v), the Seller expressly
acknowledges that the Buyer is entering into the Agreement in reliance upon the
representations and warranties as well as upon the other covenants,
undertakings, commitments and obligations of the Seller hereunder, all of which
constitute essential elements for the Buyer’s agreement to the purchase of the
Shares. The Seller expressly agrees that no investigation by the Buyer and no
information furnished by the Seller or any third party shall limit the scope of
the representations and warranties or of any other covenants, undertakings,
commitments and obligations of the Seller unless disclosed in the Disclosure
Schedule. For the sake of clarity and the avoidance of any doubt, nothing in the
Disclosure Schedule shall be deemed adequate to disclose an exception to
representations and warranties or of any other covenants, undertakings,
commitments and obligations of the Seller, unless the Disclosure Schedule
identifies the exception with reasonable particularity and describes the
relevant facts in reasonable detail or refers, together with reasonable
explanation as necessary, to a particular document.
 
15

--------------------------------------------------------------------------------


 
c.           For the avoidance of any doubt, save as otherwise provided in
particular in the relevant representation or warranty, the representations and
warranties are made in respect of events, matters or circumstances:
 
- which occurred or arose on or before the Closing Date; or
 
- which shall occur or arise after the Closing Date, provided that in that case
the cause or origin (“de oorzaak of de oorsprong”/ “la cause ou l’origine”) of
such events, matters or circumstances dates back to or before the Closing Date.
 
5.  REPRESENTATIONS AND WARRANTIES OF THE BUYER; INDEMNIFICATION; GUARANTEE OF
BV CAPITAL
 
The Buyer hereby makes the representations and warranties to the Seller set
forth in Schedule B hereto.
 
The Buyer agrees, from and after Closing Date, to indemnify and hold the Seller
and its agents, partners and Related Persons (collectively, the "Seller
Indemnified Parties") harmless from and against any Losses incurred by a Seller
Indemnified Party directly or indirectly resulting from (x) any inaccuracy in,
or breach of, a representation or warranty  contained in this Agreement, or (y)
any failure by the Buyer to perform or comply with any applicable covenant
contained herein, including without limitation the various payment obligations
of Buyer pursuant to Section 2 hereof.
 
Without limiting the foregoing, BV Capital agrees, from and during the Earnout
Period and until the payment of all amounts accrued to Seller pursuant to
Section 2(b)(ii) - (iv) in full, to guarantee the payment obligations of the
Buyer pursuant to Section 2(b) (ii)-(iv), including interest accrued thereon
pursuant to Section 2(e), subject to the following:
 
-           Each time any payment is made pursuant to Section 2(b)(ii) - (iv) by
Buyer and/or BV Capital or is deemed to have been made in accordance with the
terms hereof (see Section 6(h)), the liability of BV Capital shall be
automatically and irreversibly decreased by such amount paid or deemed to be
paid.
 
-           The payment obligation of BV Capital hereunder shall only arise at
the earliest to occur of the following events:  (a) the Buyer and Seller have
reached agreement on the amount of any payment due pursuant to Section 2(b)(ii)
- (iv), and (b) if such amounts are disputed between the Buyer and the Seller,
the entire procedure of Section 2(c) has been completed.
 
-           Although BV Capital expressly waives the benefit of article 2021 of
the Belgian Civil Code, BV Capital shall not be jointly liable for the payment
of amounts accrued to Seller pursuant to Section 2(b)(ii) - (iv), but only to
the extent that the payment obligation of BV Capital shall be subject to (and
only to) (a) the Seller having provided notice to BV Capital, with a copy to the
Buyer, confirming its intention to enforce its guarantee hereunder, which notice
shall include (i) a copy of the document demonstrating the agreement which the
Buyer and Seller have reached on the amount of any payment due pursuant to
Section 2(b)(ii) - (iv), or (ii) if such amounts were disputed between the Buyer
and the Seller, proof that the entire procedure of Section 2(c) has been
completed, and (b) Buyer’s failure to pay the amounts accrued to Seller pursuant
to Section 2(b)(ii) - (iv) within sixty (60) days following delivery of such
notice. During such sixty day period, BV Capital shall have the right to
negotiate with its financing bank for additional financing or a temporary change
in the existing payment schedule.  BV Capital expressly agrees to be subject to
Section 9(f) in connection with Seller’s enforcement of its guarantee set forth
herein.
 
16

--------------------------------------------------------------------------------



6.      COVENANTS
 
a.      Debt
 
(i)           Any Financial Debt of the Company shall be satisfied in full as of
the Closing Date.
 
(ii)           Subject to Section 6(c), Intercompany Financial Debt incurred or
accrued from January 1, 2008 through the Closing Date shall be satisfied in
full, such that a zero balance therefor remains on the balance sheet of the
Company as of the Closing Date.
 
b.      Confidentiality
 
The Parties and BV Capital undertake to keep in strict confidence all terms and
conditions of this Agreement and the transactions contemplated hereby and not to
use or disclose any confidential information relating to any of them and (in the
case of the Seller) the Company, unless made (i) in the reasonable belief that
it is required pursuant to a Legal Requirement, or (ii) to a Party’s or BV
Capital’s attorneys, accountants, advisors and other professionals and agents,
each of whom shall be required to treat such confidential information in at
least the same manner as set forth herein. Each of the Parties and BV Capital
shall use their best efforts to prevent any such use or disclosure by any third
party.
 
Neither any Party nor BV Capital shall issue or make, or allow to be issued or
made, any press release or public announcement concerning the transactions
contemplated by this Agreement without the prior written consent of the
remaining Parties and/or BV Capital, as applicable (provided, however, that no
such Party’s consent shall be unreasonably withheld, delayed or conditioned),
except pursuant to any Legal Requirement, but in any event only after giving the
remaining Parties and/or BV Capital, as applicable, a reasonable opportunity to
comment on such release or announcement in advance.  The Parties and BV Capital
acknowledge that Seller, as a publicly traded company, may have certain Legal
Requirements in the nature of public securities filings with very short filing
deadlines, and therefore shall have discretion to file same if necessary even
prior to receipt of approval from the Buyer, and that Seller, in any event, must
have the final decision as to the content and wording of such filings.
 
17

--------------------------------------------------------------------------------


 
In addition to the restrictions set forth above, the terms and conditions set
forth in that certain Non-Disclosure Agreement dated April 9, 2008, by and
between Seller and BV Capital with respect to the Company shall remain in full
force and effect (including, without limitation, the terms and conditions
therein regarding contact by BV Capital with employees, suppliers, customers,
distributors and sales representatives of the Company), and shall be deemed to
apply to the Buyer as well as to BV Capital; provided, however, that in the
event the terms and conditions of this Agreement conflict with those set forth
in such Confidentiality Agreement, this Agreement shall prevail.
 
c.      Sale of Rogers Suzhou Inventory; Intercompany Trade Debt Generally
 
Promptly after the expiration of the term of the Distribution Agreement, the
Seller will cause Rogers Suzhou to sell to the Company all goods produced by the
Company and which were sold to and are then still held by Rogers Suzhou on such
date, and the Buyer shall cause the Company to purchase such goods from Rogers
Suzhou. The price to be paid by the Company for such goods will be the price
that Rogers Suzhou paid to the Company, exclusive of any third party shipping or
insurance costs therefor and/or any duties thereon, for the acquisition of such
goods.
 
Rogers Suzhou will satisfy any intercompany trade debt owed by it to the Company
within seventy-five (75) days of receipt of invoices therefor during the term of
the Distribution Agreement. Within 75 days of the date of termination of the
Distribution Agreement in accordance with its terms, the Seller will cause
Rogers Suzhou to satisfy in full all outstanding trade debt with the Company.
 
In addition, prior to the Closing Date, any intercompany trade debt (excluding
Financial Debt) between the Company, on one hand, and Seller or any Affiliate of
Seller other than Rogers Suzhou, on the other hand, will be satisfied in full,
as and to the extent that import declaration forms, as approved by applicable
customs officials, are available therefor.  To the extent such import
declaration forms are unavailable as of the Closing Date, Seller or such
Affiliate shall pay the invoices relating thereto to the Company promptly
following approval thereof by such officials.
 
Seller will make the following payments to Buyer, based upon sales of Products
(as such term is defined in the Distribution Agreement) sold by the Company to
Rogers Suzhou, Rogers Singapore and Rogers Hong Kong pursuant to the
Distribution Agreement, as follows (the Parties have agreed to deem the payments
below as an adjustment to the Purchase Price):
 
- Not later than January 31, 2009, Seller shall pay over to Buyer an amount
equal to ten percent (10%) of the retail price paid for all Products sold by the
Company to Rogers Suzhou, Rogers Singapore and/or Rogers Hong Kong pursuant to
the Distribution Agreement during the period beginning on the Closing Date and
ending December 31, 2008; provided, that Buyer shall send Seller a good faith
estimate of such amount no later than January 10, 2009.
 
18

--------------------------------------------------------------------------------




- Promptly following the expiration of the term, or earlier termination, of the
Distribution Agreement, Seller shall pay over to Buyer an amount equal to ten
percent (10%) of the retail price for all Products sold by the Company to Rogers
Suzhou, Rogers Singapore and/or Rogers Hong Kong pursuant to the Distribution
Agreement during the period beginning on January 1, 2009 and ending on the date
of such expiration or termination; provided, that this payment shall only be
made following receipt by Seller of the payment due from the Company pursuant to
the first paragraph of this Section 6(c).
 
Any amounts paid by the Seller to the Buyer, related to the paragraph above,
shall constitute a reduction of the Purchase Price.
 
d.      Pre-Closing Due Diligence Procedures
 
Buyer shall be allowed full access during normal business hours, with reasonable
prior notice and in the presence of authorized representatives of the Seller,
beginning not more than three (3) Business Days prior to the Closing Date, to
conduct (i) interviews with Key Personnel, and (ii) an on-site inspection of the
Company; provided, that such access shall not unreasonably interfere with the
business or operations of the Company. The Buyer’s lenders may accompany Buyer
in such on-site inspection.  Buyer in no event shall make any attempt to contact
or communicate with any Company employees (including, without limitation, any
Key Personnel), whether orally or in writing, in person or remotely, except in
accordance with the above procedures and in the presence of a  representative of
Seller.


e.      Post-Closing Obligations of the Buyer
 
Immediately following the Closing, the Buyer will hold an extraordinary meeting
of the shareholders of the Company for the purpose of acknowledging the
resignations of Messrs. Luc Van Eenaeme, Robert D. Wachob and Dennis M. Loughran
as directors of the Company and to grant an unconditional release from liability
to such resigning directors for actions taken by them in such capacity up to the
Closing Date, it being understood that the Buyer shall have such releases
approved and ratified at the annual meeting of the shareholders of the Company
held in 2009.


Following the Closing Date, the Buyer agrees that it shall not declare, pay or
set aside any dividends on the Shares or shares of any other class or series of
capital stock of the Company prior to December 31, 2008.


f.      Rights against UCB S.A.
 
The Company has initiated actions to claim damages against UCB SA (the former
owner of the Company) for failure to adequately disclose the environmental
concerns involving the Company’s real property (the “UCB Litigation”).
 
19

--------------------------------------------------------------------------------



The Seller undertakes to indemnify and hold harmless the Company and/or the
Buyer for any and all Losses incurred by the Company and/or the Buyer directly
in connection with the UCB Litigation (including, but not limited to any such
Loss as a result of a counterclaim by UCB SA, reasonable legal fees and the cost
of management time); provided, that the UCB Litigation shall be conducted in
accordance with the relevant terms and conditions of Section 8; and provided,
further that Seller shall, at any time in its sole discretion, have the option
to settle the UCB Litigation.


Promptly following the receipt of amounts paid or reimbursed to the Company as a
result of the UCB Litigation, the Buyer shall pay over to the Seller the amounts
received, less (i) the Loss incurred by the Company and/or the Buyer in
connection with the UCB Litigation and not paid by the Seller to the Company or
the Buyer in accordance with the previous paragraph, and (ii) the net Taxes due
by the Company on these amounts, following application of allowed deductions.


Any net amounts paid by the Buyer pursuant to this Section 6(f) shall constitute
a supplement to the Purchase Price.


g.      Transitional undertakings
 
- Use of Sellers name
 
Solely to the extent expressly set forth below, after the Closing Date the Buyer
and the Company are allowed to use the name “Rogers”:
 
(i)           For internal use only, the Buyer may use the name “Rogers” in any
communication within the Company (including among its employees) or between the
Company and the Buyer or its Affiliates or in any existing application with the
sole purpose to be circulated and used only within the Company or between the
Company and the Buyer or its Affiliates.
 
(ii)  For external use, the Buyer may use the name “Rogers” in any communication
towards any third party or on any existing application (including but limited to
existing stocks of packaging, signage, sales and other promotional literature)
to be provided to third parties, during a term of three (3) months from of the
Closing Date; provided, that Buyer shall use its best efforts to destroy all
such stocks during such period.  Following which ninety (90) day period, any
remaining quantities of such materials shall be destroyed.  Notwithstanding the
foregoing, Buyer agrees to cause the Company to change its name from “Rogers
Induflex NV” to “Induflex NV” not later than ten (10) Business Days after the
Closing Date.
 
- Information Technology Assets
 
The Information Technology Assets of the Company are shared with Rogers BVBA.
The Seller warrants that the current Information Technology Assets (including,
for the avoidance of doubt, internet access for employees, email addresses and
email access for employees, ASW/IBS system and website) will remain fully
operational after Closing Date.
 
20

--------------------------------------------------------------------------------


 
For a period of three (3) months from the Closing Date, Seller shall cause
Rogers BVBA, at its own expense, to fully cooperate with the Company in
connection with (i) the transfer and set-up of dedicated servers (including
email server) and network connections, (ii) the transfer of any software in
which the Company has rights, (iii) the transfer of any Information Technology
Assets used by employees who, prior to the Closing, did not work at the
Facilities but who will be transferred in connection with the Closing and (iv)
the transfer of any data pertaining exclusively to the Company (including
historic data). Upon Closing, Seller shall transfer to Buyer all website related
content and shall transfer ownership of all related domain names. Buyer shall
use reasonable efforts to ensure that the Information Technology Assets run on a
stand-alone basis not later than the expiration of such ninety (90) day period,
following which date Seller shall make Rogers BVBA or such other relevant
Affiliate available, on an as-needed basis, to respond to Buyer’s reasonable
requests for assistance in connection with the Information Technology
Assets.  Buyer shall at all times be responsible for the placement of the
Information Technology Assets in the proper locations (e.g., with proper
ventilation, temperature control, etc.).  Seller and Buyer will use commercially
reasonable efforts to ensure that provision of the services described herein,
whether provided during or following the expiration of the 90 day period set
forth above, results in a minimum of disruption to the activities of each of
Rogers BVBA and Buyer.
 
- UK Sales Engineer (Carl)
 
As of the Closing Date, the Seller shall provide the Company’s current UK Sales
Engineer with six months’ notice of termination.  During such six month period,
(a) Seller shall cause the UK Sales Engineer to provide services to the Buyer,
and (b) Buyer agrees to use its best efforts to enter into a new employment
contract or other arrangement with the UK Sales Engineer.  The Seller will
invoice the Buyer for related costs during the six month period described in the
preceding sentence.
 
- Insurance Policies
 
Seller has worked with its current insurance broker in order to obtain
stand-alone coverage for Buyer as of the Closing upon substantially similar
terms and conditions as those policies of the Company in effect immediately
prior to the Closing Date. The Buyer acknowledges that the policies referred to
in the preceding sentence will be at a higher cost for the Company of maximum
€25,000.
 
h.      Couvreur Case
 
The Company is the defendant in an action brought by Paul Couvreur, a former
employee.  From and after the Closing Date, Seller hereby undertakes to conduct,
either itself or through an Affiliate and at its or such Affiliate’s sole
expense, the defense of such claim and shall pay any and all costs associated
therewith (including, without limitation, attorneys’ fees).
 
21

--------------------------------------------------------------------------------


 
In the event that the Company, as named defendant, incurs Losses resulting from
a verdict in favor of M. Couvreur, Buyer shall be entitled to offset such Losses
against any positive amounts resulting from the calculations in Section 2(b)(ii)
– (iv), it being understood that in case the claim by Paul Couvreur results in
Losses incurred by the Company after any positive amounts resulting from
calculations in Section 2(b)(ii) – (iv) have become due and paid to the Seller
(and thus offset is no longer possible), the Seller undertakes to reimburse the
Buyer for the amount of such Losses; provided that such reimbursement can never
exceed the total amount of amounts paid by the Buyer to the Seller pursuant to
Section 2(b)(ii) – (iv).
 
i.      Further Assurances
 
The Parties agree (i) to furnish upon request to each other such further
information, (ii) to execute and deliver to each other such other documents, and
(iii) to do such other acts and things (including, for example, reasonable
access to and consultation with principals of Seller located in Belgium), all as
any other Party may reasonably request for the purpose of carrying out the
intent of this Agreement and the consummation of the transactions contemplated
hereby.
 
7.      CLOSING
 
a.      Closing
 
The purchase and sale of the Shares (the “Closing”) shall be held at the offices
of Rogers BVBA, remotely via the exchange (by tangible or electronic means) of
documents and signatures, or at such other time and place as agreed to among the
Parties.  At the Closing, the Parties shall cause the transfer of the Shares to
be recorded in the share register of the Company, and such recordation shall be
signed by or on behalf of the Parties.
 
8.      INDEMNIFICATION
 
a.      Survival
 
The Parties’ representations and warranties in this Agreement, or in any Related
Agreement or other instrument delivered pursuant to this Agreement, shall
survive the Closing and continue until 5:00 p.m., Central European time, on the
date which is twenty-four (24) months after the Closing Date; provided, however,
that: (i) any claim for violation of the representations and warranties set
forth in Section 19 of Schedule A hereto shall survive for a period of sixty
(60) days from the date of expiration of the statute of limitations applicable
to any claim or right of action related thereto; (ii) any claim for violation of
the representations and warranties set forth in Section 3 of Schedule A hereto
shall survive for a period of thirty (30) years from the Closing Date; and (iii)
any claim for violation of the representations and warranties set forth in
Section 21 of Schedule A hereto shall survive for a period of seven years and
six months from the Closing Date. For avoidance of doubt, the covenants and
agreements contained in this Agreement and the Related Agreements to be
performed at Closing or during the period following Closing shall survive until
fully performed in accordance with their terms.
 
22

--------------------------------------------------------------------------------


 
b.      Indemnification - Limitations – Procedure – Third Party Claims
 
(i)           Indemnification
 
The Seller agrees, from and after the date hereof, for any claim for indemnity
asserted during the applicable period(s) specified in Section 8(a) above, to
indemnify and hold harmless Buyer, and its agents, partners and Related Persons
(including the Company) and their respective successors and assigns
(collectively, the “Buyer Indemnified Parties”), from and against any Losses
incurred by a Buyer Indemnified Party, directly or indirectly, resulting from
(x) any inaccuracy in, or breach of, a representation or warranty of Seller
contained in this Agreement or in any Related Agreement delivered by Seller in
connection with the transactions set forth herein, or (y) any failure by Seller
to perform or comply with any applicable covenant contained herein or in any
Related Agreement.
 
(ii)           Limitations
 
The liability of Seller to provide indemnification pursuant to Section 8(b)(i)
shall be limited as follows:
 
-  
Seller shall not be liable with respect to any matter referred to in this
Section 8 unless and until the aggregate Losses thereunder exceed One Hundred
Thousand Euros (€100,000.00) (the "Seller’s Basket"), in which event a Buyer
Indemnified Party will be entitled to make a claim against the Seller only to
the extent that the aggregate amount of such Losses exceed the amount of the
Seller’s Basket;

 
-  
the Seller’s aggregate liability under this Section 8 shall not exceed Three
Million Euros (€3,000,000.00) (the "Seller’s Cap") except in the case of a
breach of the Seller’ representations and warranties set out in Section 3  of
Schedule A.

 
(iii)          Procedure
 
-  
Within a reasonable time after obtaining knowledge thereof, the Buyer shall
notify the Seller of the existence of any claim, demand, loss, damage,
liability, cause of action or other matter involving liability or potential
liability to which the Sellers’ indemnification or compensation obligations
under this Agreement would or might apply (hereinafter a ‘Claim’).  Such notice
shall specify the facts giving rise to the Claim and the alleged basis
therefore, and the amount (to the extent then determinable) of liability for
which indemnity is asserted.

 
-  
The Seller shall give a notice to the Buyer objecting to the Claim within sixty
(60) Business Days following notification of such Claim. Such notice shall
contain a statement of the basis of the objections of the Seller.

 
23

--------------------------------------------------------------------------------


 
-  
If the Seller fails to notify the Buyer that it objects to such Claim within the
period of time provided under this Section, the amount of such Claim shall be
conclusively deemed a liability of the Seller.

 
-  
In case the Seller notifies its objection to the Claim to the Buyer, Parties
agree to first negotiate in good faith an acceptable resolution to the Claim for
a period of two (2) months after the notification of the objection.

 
-  
In the event that no common agreement has been reached between the Parties on
the validity of the Claim or on the amount of the indemnity to be awarded to the
Buyer, each of the Parties is entitled to submit the matter to arbitration in
accordance with Section 9 (f) of this Agreement.

 
(iv)           Third Party Claims
 
If the events, matters or circumstances that may give rise to a Claim against
the Seller occur or arise as a result of or in connection with a claim by or a
liability to a third party (a “Third Party Claim”), then:


-  
the Buyer shall, or shall cause the Company to, provide the Seller with copies
of all documents and correspondence from that third party within twenty (20)
Business Days of receipt of same, together with all other correspondence and
documents relating to the Third Party Claim as the Seller may reasonably
request, subject to the Seller agreeing to keep all such information and
documents confidential and to use them only for the purpose of dealing with the
Third Party Claim;

 
-  
the Seller shall promptly, and not later than 20 Business Days after being
notified of the Third Party Claim, notify the Buyer:

 
o  
whether it disputes the Buyer or the Company’s right to indemnification from the
Seller with respect to such Third Party Claim; and



o  
in the event that it does not dispute such right of indemnification, whether or
not it desires to defend the Buyer or the Company against such Third Party
Claim.



Notwithstanding any notice periods above, the Buyer is allowed to take any
reasonable provisional measures, to the extent necessary, subject to informing
the Seller thereof within a reasonable time.
 
If the Seller notifies the Buyer that it does not dispute the Buyer or the
Company’s right of indemnification and desires to defend the Buyer or the
Company against such Third Party Claim, the Seller shall have the right to
assume and control the defense of such Third Party Claim by appropriate
proceedings with counsel reasonably acceptable to the Buyer at the Seller’ sole
cost and expense. Buyer’s approval of counsel proposed by Seller shall not be
unreasonably withheld, delayed or conditioned.
 
24

--------------------------------------------------------------------------------


 
The Seller undertakes to use all reasonable endeavors in the defense of this
Third Party Claim as would be expected of a professional, taking into account
the commercial interests of the Company and the Buyer.


If the Seller,


-  
disputes the Buyer’s or the Company’s right of indemnification with respect to a
Third Party Claim; or

 
-  
does not dispute such right of indemnification but prefers not to assume the
defense of such Third Party Claim; or

 
-  
does not react within twenty (20) Business Days to the Buyer’s notification, and
within ten (10) Business Days after a second notice by Buyer, after expiration
of said initial period, asserting Buyer’s intention to assume control of the
legal defense of the Third Party Claim if Seller does not respond;

 
then the Buyer or the Company shall assume and control the defence of such Third
Party Claim.


The Party responsible for the defense of any Third Party Claim (the “Responsible
Party”) shall, to the extent reasonably requested by the other Party, keep
informed and, when appropriate consult with the other Party, on the status of
any Third Party Claim for which such Party is not the Responsible Party,
including, without limitation, all proposed settlement negotiations.


The Responsible Party shall bear the costs and expenses related to the defence
of the Third Party Claim without prejudice to the Buyer’s right to
indemnification for a Buyer Loss.


Neither Party shall enter into any settlement of any Third Party Claim without
the written prior consent of the other Party, which consent shall not be
unreasonable withheld or delayed. The Responsible Party shall promptly notify
the other Party of each settlement offer (including whether the Responsible
Party is willing or not to accept the proposed settlement offer) with respect to
a Third Party Claim. Such other Party agrees to notify the Responsible Party in
due course whether or not such Party is willing to accept the proposed
settlement offer. If the Buyer or the Company does not consent to any settlement
offer of a Third Party Claim (whether or not the Buyer is the Responsible
Party), the Buyer or the Company may continue to contest or defend such Third
Party Claim and, in such event, the maximum liability of the Seller with respect
to such Third Party Claim shall not exceed the full amount of such settlement
offer. If the Seller do not consent to any settlement offer of a Third Party
Claim (whether or not the Seller are the Responsible Party with respect to such
Third Party Claim), the Seller may continue to contest or defend such Third
Party Claim and, in such event, the Seller shall be liable to the Buyer for the
full amount of the damages sustained by the Buyer or the Company as a result of
such Third Party Claim.
 
25

--------------------------------------------------------------------------------


 
 (v)           After the Closing Date, the right of indemnification under this
Section 8 shall be the sole and exclusive remedy available to any Indemnified
Party for any claim or cause of action arising under this Agreement or arising
out of the Related Agreements in connection with any breach of any
representation, warranty, covenant or provision of this Agreement, the Related
Agreements or otherwise; provided, however, that this exclusive remedy does not
preclude a Party from bringing an action for specific performance or other
equitable remedy to require a Party to perform its obligations under this
Agreement or any Related Agreement.  Each Indemnified Party expressly waives any
rights it may have to make a claim against the other pursuant to any
constitutional, statutory, or common law authorities, or by any other means than
that expressly provided in this Section 8.
 
c.      Other Limitations
 
The amount of any Losses subject to indemnification hereunder shall be reduced
by any tax savings available to the Company and/or the Buyer as a result
thereof, and by any insurance benefits available as a result thereof, to the
extent effectively recovered. Each Indemnified Party undertakes to take
commercially reasonable measures to mitigate any Loss that is subject to
indemnification by a Party receiving a claim for indemnification hereunder,
including by taking full advantage of any potentially available tax benefits,
insurance recoveries or otherwise.  Seller shall not be liable with respect to
Losses arising as the result of any change in legislation, regulation or
administrative practice or interpretation thereof, announced or coming into
effect after the Closing Date, or as the result of any action or omission by the
Buyer or its Affiliates, agents or representatives.  Any indemnification by
Seller under this Agreement shall be reduced by (or repaid to the extent of) the
relevant portion of the amount of any specific recovery that a Buyer Indemnified
Party actually receives from any third party. A Buyer Indemnified Party shall
make all reasonable efforts to recover any Losses in whole or in part from any
third person prior to and after making any claim against Seller.
 
d.      Collection of Delinquent Accounts Receivable
 
To the extent that, as a result of a claim by the Buyer pursuant to Section 11
of Schedule A hereto, the Seller reimburses the Buyer for a particular
delinquent account receivable conveyed to the Buyer at the Closing, or incurs a
diminution of Seller’s Basket on account thereof, then the Seller shall be
entitled to collect such delinquent account receivable for its own account and
retain any proceeds thereof.  Such reimbursement and retention shall not be
reduced by, nor shall reduce, the Seller’s Basket or the Seller’s Cap.
 
9.      GENERAL PROVISIONS
 
a.      Notices
 
All notices, consents, claims (for Losses or otherwise), waivers, and other
communications under this Agreement must be in writing (in the English language)
and will be deemed to have been duly given when (i) delivered by hand (with
written confirmation of receipt), (ii) sent by telecopier or electronic mail
(with confirmation of receipt in a manner permitted herein), or (iii) when
received by the addressee, if sent by courier or other delivery service, in each
case to the appropriate address and telecopier numbers set forth below (or to
such other addresses and telecopier numbers as a Party may designate by notice
to the other Parties):
 
26

--------------------------------------------------------------------------------


 

 
If to Seller:
 
Rogers Corporation
     
One Technology Drive
     
Rogers, CT 06263
     
Facsimile No: +1-860-779-5585
     
Attn.: Corporate Secretary
     
Email: bob.soffer@rogerscorporation.com
         
with a mandatory copy to:
 
Burns & Levinson LLP
     
125 Summer Street
     
Boston, MA 02110-1624
     
Facsimile No: +1-617-345-3299
     
Attn.: Samuel M. Shafner, Esq.
     
Email: sshafner@burnslev.com
         
If to Buyer:
 
Induflex Holding NV
     
Frankrijklei 78
     
2000 Antwerpen, Belgium
     
Facsimile No: +32 – 3 232 16 20
     
Attn.: Hans Vanoorbeek
     
Hansv@bvpe.com
         
with a mandatory copy to:
 
Altius
     
Havenlaan 86C
     
B-1000 Brussels
     
Facsimile No: +32- 2 426 20 30
     
Attn.: Jan Stoop
     
Jan.stoop@altius.com

 
b.      Entire Agreement and Modification
 
Except as expressly set forth herein, this Agreement supersedes all prior
agreements between the Parties and/or BV Capital with respect to its subject
matter (including, without limitation, any business plan, forecasts, projections
or similar information provided by Seller or Rogers BVBA in connection
herewith), and constitutes, along with the Related Agreements, a complete and
exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter. This Agreement may not be amended or waived
except by a written agreement by and among the Parties..
 
c.      Sole Liability
 
[INTENTIONALLY OMITTED.]
 
27

--------------------------------------------------------------------------------


 
d.      Successors and Assigns
 
No Party may assign any of its rights under this Agreement without the prior
consent of the remaining Parties; provided, that that Buyer may collaterally
assign their rights or interests under this Agreement to their financing sources
without the consent of Seller.  Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the Parties.  This Agreement
and all of its provisions and conditions are for the sole and exclusive benefit
of the Parties to this Agreement and their successors and permitted assigns.
 
e.      Severability
 
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction or alternative dispute resolution body, the other
provisions of this Agreement will remain in full force and effect.  Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.  To the extent possible, the invalid or unenforceable provision
will be replaced by a valid or enforceable provision reflecting the intent of
the Parties.
 
f.      Governing Law; Arbitration
 
This Agreement will be governed by the laws of Belgium. Any dispute, controversy
or claim arising out of or relating to this Agreement, or the breach or
invalidity thereof, will be settled exclusively by arbitration in accordance
with the rules established by the Centre Belge d’Arbitrage et de Médiation
(CEPANI). Unless the Parties otherwise agree in writing, the number of
arbitrators will be three (3), with the Buyer appointing one such arbitrator,
the Seller appointing the second such arbitrator, and the arbitrators so
appointed designating the third arbitrator.  The arbitration will be held in
Brussels or in Ghent, at the option of the respondent Party, and in the English
language. The decision of the arbitrators will be final and binding on the
Parties.
 
The costs of the arbitration center, including compensation for the arbitrators
and the forum location, as well as all costs and expenses incurred by counsel
for all Parties to such arbitration, will be borne solely by the losing Party
(as designated by the arbitrators in their award; who alternatively may allocate
such costs and expenses between the Parties if the arbitrators are unable to
reasonably determine an overall losing Party); provided, that, until the award
is rendered such center costs will be advanced equally between the Buyer, on the
one hand, and the Seller on the other hand, as and when required by the rules
and procedures of the center.
 
g.      English Language
 
The Parties agree that this Agreement, all Related Agreements (except the Rental
Agreement) and any additional documents proposing to govern the transactions
contemplated herein, shall be written in the English language, unless otherwise
required by applicable law. The Parties acknowledge and agree, however, that
certain documents and other items provided to the Buyer or counsel for and
consultants to Buyer in connection with its due diligence may not be in the
English language.  In the event that the Agreement or any of the Related
Agreements must be translated into another language for filing or other
purposes, and such translation deviates from the English version, the English
version shall control.
 
28

--------------------------------------------------------------------------------


 
h.      Expenses
 
All fees and expenses incurred in connection with this Agreement and the
consummation of the transactions contemplated by this Agreement (including,
without limitation, costs of counsel for each Party and for consultants to BV
Capital in connection with its due diligence, and otherwise in connection with
the negotiation and delivery of this Agreement) shall be paid by the Party
incurring such fees or expenses, whether or not so consummated.
 
i.      Finder’s Fee
 
Except for certain amounts owed by Seller to Covington Associates LLC, each
Party represents that it neither is nor will be obligated for any finder’s fee
or commission in connection with this transaction.  Seller agrees to indemnify
and to hold harmless the Buyer from any liability for any commission or
compensation in the nature of a finder’s fee (and the costs and expenses of
defending against such liability or asserted liability) for which Seller or any
of its Officers, directors, employees or representatives is responsible.  The
Buyer agrees to indemnify and hold harmless Seller from any liability for any
commission or compensation in the nature of a finder’s fee (and the costs and
expenses of defending against such liability or asserted liability) for which
the Buyer or any of its Officers, employees, directors, partners or
representatives is responsible.
 
j.      Counterparts
 
This Agreement may be executed in one or more counterparts, each of which shall
constitute an original and both of which together shall be deemed a single
instrument. This Agreement shall be deemed effective upon the receipt by each
Party of an executed signature page hereto signed by the other, which may be
transmitted by facsimile or electronic means.
 
[Signatures Appear on the Following Page]
 
29

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have executed this Stock Purchase
Agreement in three originals as of the last date shown below, and each Party
confirms having received an original thereof.
 
INDUFLEX HOLDING NV
 
/s/ Hans Vanoorbeek
 
Date: October 31, 2008
By:  Hans Vanoorbeek, as Managing Director of Gevepe BVBA

Its:  Managing Director
                     
ROGERS CORPORATION
         
/s/ Luc Van Eenaeme
 
Date: October 31, 2008
By:  Luc Van Eenaeme

Its:   Vice President Europe
         





30

--------------------------------------------------------------------------------


 
LIMITED JOINDER SOLELY FOR THE PURPOSES SET FORTH BELOW:


The undersigned hereby executes the foregoing Stock Purchase Agreement solely
with respect to its obligations set forth in Section 5.
 
BHB BVBA/SPRL
 
/s/ Hans Vanoorbeek
 
Date: October 31, 2008
By:  Hans Vanoorbeek
Its:  Director
         


 
31

--------------------------------------------------------------------------------


 
SCHEDULE A


REPRESENTATIONS AND WARRANTIES OF THE SELLER


Except as modified by the Disclosure Schedule, and subject to the terms and
conditions of the Agreement and the occurrence of the Closing contemplated
thereby, Seller hereby represents and warrants to the Buyer, at the Closing
Date, as set forth below.  For purposes of these representations and warranties,
except where the context otherwise requires, the term “Seller” shall include any
Affiliates of Seller.
 
1.           Organization; Power and Authority of the Seller
 
The Seller is duly organized and validly existing under the laws of the
Commonwealth of Massachusetts in the United States of America.
 
The Seller has the right, power and authority necessary to enter into this
Agreement and the Related Agreements to which it is a party, and to consummate
the transactions contemplated hereby and thereby.  This Agreement and the
Related Agreements to which Seller is a party constitute the legal, valid and
binding obligations of Seller, enforceable against it in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.
 
The execution and delivery by the Seller of this Agreement and the Related
Agreements to which it is a party do not, and the consummation of the
transactions contemplated hereby and thereby will not (i) violate or result in a
breach of any provision of the organizational documents of the Company or the
Seller, (ii) violate any Legal Requirement to which the Seller, the Company or
the Shares may be subject, or (iii) result in a default or give rise to any
right of termination, modification or acceleration under the provisions of any
agreement or other instrument including, without limitation, any Administrative
Authorization, or obligation to which Seller or the Company is a party or by
which the Seller, the Company or the Shares may be bound.
 
Except for certain filings (including, without limitation, filings or other
submissions to the U.S. Securities and Exchange Commission) required of Seller,
neither Seller nor the Company is or will be required to make any filing with,
or give notice to or obtain any consent from, any person in connection with the
execution and delivery of this Agreement or the Related Agreements to which it
is a party or the consummation or performance of any of the transactions
contemplated hereby and thereby.
 
2.           Organization and Qualification of the Company
 
The Company is a corporation (société anonyme/naamloze vennootschap) duly
organized and validly existing under the laws of Belgium, with all necessary
corporate power and corporate authority to own and operate all its assets and to
conduct its business as it is now being conducted.
 
32

--------------------------------------------------------------------------------


 
True and complete copies of the  up-to-date articles of association of the
Company as currently in effect have been provided to Buyer and are annexed to
the certificate delivered by the Seller and described in Section 3(g) of the
Agreement.
 
The Company has not made, and does not currently intend to make, any filings for
insolvency and no action or request has been taken or made, or should have been
taken or made, to declare it insolvent. The Company has not been put into
liquidation or composition with creditors and no action has been taken or
request made by or against the Company in this respect. The Company has not
filed for, or obtained, any moratorium or suspension of payments.
 
3.           Capitalization - Shares
 
The issued share capital of the Company amounts to €3,740,713.20, represented by
6,036 registered shares without nominal value numbered 1 to 6,036. The Shares
represent 100% of the issued share capital of the Company and have been duly
authorized and validly issued, are fully paid up and non-assessable. The Seller
is the sole beneficial owner and holder of the Shares, free and clear of all
Encumbrances.
 
There are no agreements, arrangements or obligations (other than this Agreement
and the articles of association of the Company) that require the issuance, sale
or transfer of any equity securities or other securities of the Company or that
affect the voting and distribution rights relating to the Shares.
 
The Company does not own, nor does it have any commitment to acquire, any equity
securities or other securities of any person or any direct or indirect equity
ownership interest in any other business.
 
4.           Financial Statements
 
The audited statutory accounts of the Company for the fiscal years ending
December 31, 2006 and 2007 (the “Financial Statements”) are annexed to Section 4
of the Disclosure Schedule.
 
The Financial Statements have been prepared in accordance with all Legal
Requirements and in accordance with Belgian Accounting Rules. The Financial
Statements fairly reflect the financial condition and the results of operations
and changes in financial position of the Company as at the respective dates of
and for the periods referred to therein.
 
The results shown by the profit and loss accounts of the Company in the
Financial Statements have not (except as disclosed in such accounts) been
affected by (a) any extraordinary, exceptional or non-recurring material item of
income or cost, or (b) any other circumstance making the profits or losses for
all or any of the periods covered by such accounts unusually high or low.
 
The Financial Statements have been duly and timely filed with the National Bank
of Belgium.
 
33

--------------------------------------------------------------------------------


 
5.           Conduct of Business
 
Since January 1, 2008, the Company has conducted its business in the ordinary
course and the Seller has used commercially reasonable best efforts to preserve
the Company’s business organization and relationship with third parties
including, but not limited to, Contracts with existing customers and existing
supply contracts, whether in writing or oral.
 
6.           No Adverse Change
 
Since January 1, 2008, there has not been any event specific to the Company, its
business or activities which has resulted in a Material Adverse Effect and, to
the Seller’s Knowledge, no event specific to the Company its business or
activities which is likely to result in a Material Adverse Effect in the near
and reasonably foreseeable future.  Without limiting the foregoing and without
limiting any other representation or warranty made herein, since January 1,
2008, there has not been any:
 
(i)
increase or decrease in the Company’s share capital; variation of any rights
attached to any shares; creation or issuance of any shares; grant of any option
or right over any shares or uncalled capital; issuance of any securities giving
the right to subscribe for shares or convertible into shares, issuance of any
certificates within the meaning of article 503 of the Company Code or issuance
of any profit sharing securities (parts bénéficiaire/winstbewijzen);

 
(ii)
capitalization of any amount standing to the credit of any reserve or
reorganization of the Company’s share capital;

 
(iii)
declaration or payment of any dividend or other distribution or payment in
respect of shares of the Company (for the avoidance of doubt, the amounts to be
paid over to the Seller pursuant to Section 2(b)(i) and Section 2(h) of the
Agreement are deemed not to constitute such a dividend or other distribution);

 
(iv)
amendment to the organizational documents of the Company;

 
(v)
(x) payment or increase of any bonuses, salaries, service award or other
compensation, not in the ordinary course of business, to any director, Officer
or employee of the Company, or (y) entry into (or termination of) any
employment, severance, or similar contract with any director, Officer or
employee;

 
(vi)
adoption of, or increase in the payments to or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any employees of the Company, except
in the ordinary course of business;

 
(vii)
damage to or destruction or loss of any asset or property, whether or not
covered by insurance, resulting in a negative financial impact to such asset or
property of more than Fifty Thousand Euros (€50,000.00);

 
(viii)
entry into, termination of, or receipt of notice of termination of (x) any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement, where such termination would result in a negative
financial impact to the Company of more than Fifty Thousand Euros (€50,000.00),
or (y) any contract or transaction involving a total remaining commitment by or
to the Company of at least €10,000, except in the ordinary course of business;

 
34

--------------------------------------------------------------------------------


 
(ix)
to the Seller’s Knowledge, event specific to the Company, its business or
activities of a type which would have an effect on relations between the Company
and its suppliers or customers, including loss or expected loss of suppliers and
customers or decrease in order intake, in each case other than in the ordinary
course of business, causing or constituting a Material Adverse Effect;

 
(x)
sale (other than sales of inventory in the ordinary course of business), lease,
or other disposition of any asset or property of the Company with a value in
excess of €10,000, including the sale, lease, or other disposition of any
Intellectual Property;

 
(xi)
grant of any security interest (other than non-material interests, such as
unpaid vendor’s liens, arising in the ordinary course of business) over any of
the assets of the Company, or grant of any guarantee or indemnity;

 
(xii)
contract or commitment which resulted or will result in a capital expenditure in
excess of €10,000;

 
(xiii)
acquisition or agreement to acquire the shares of any other company or the whole
or any substantial part of the undertaking of any other company or person;

 
(xiv)
cancellation or waiver of any claims or rights with a value to the Company in
excess of €10,000;

 
(xv)
material change in the accounting methods used by the Company;

 
(xvi)
loan by the Company to any person or entity, incurrence by the Company of any
indebtedness, guarantee by the Company of any indebtedness, issuance or sale of
any debt securities of the Company or guarantee of any debt securities of
others, except for advances to employees for travel and business expenses or
extensions of trade credit to customers in the ordinary course of business; or

 
(xvii)
agreement, whether oral or written, to do any of the foregoing.

 
7.           No Undisclosed Liabilities
 
Since January 1, 2008, the Company has no new liabilities or obligations of any
nature, whether actual or contingent (including any off-balance sheet
liabilities), except for liabilities or obligations of a type which would not be
required to be reflected in the Financial Statements and in accordance with
Belgian Accounting Rules and except for current liabilities in an amount not
exceeding €10,000 that were incurred in the ordinary course of business since
the respective dates thereof.
 
35

--------------------------------------------------------------------------------


 
8.           Books and Records
 
The accounting records, minute books, stock record books, and other record books
of the Company have been made available to the Buyer and are kept at the
Company’s registered offices, are up-to-date, have been properly maintained in
accordance with all Legal Requirements and sound business practices and contain,
in all material respects, true and accurate records of all matters required to
be entered therein.
 
9.           Title to Assets; Sufficiency and Condition
 
The Company owns (with good and marketable title in the case of real property)
all the assets (whether real, personal, or mixed and whether tangible or
intangible) that it purports to own, free and clear of Encumbrances.
 
The assets of the Company are sufficient for the continued conduct of the
Company’s business in substantially the same manner as presently conducted.
 
The Company is not a party to, and does not have any liability under, any
leasing, credit sale, conditional sale or similar agreement.
 
The tangible assets of the Company are in good operating condition and repair,
subject to normal wear and tear, and are adequate for the uses to which they are
being put, and none of such assets is in need of maintenance or repairs, except
for ordinary, routine maintenance and repairs that, taken collectively, are not
material in nature or in cost.
 
10.           Real Property
 
The Disclosure Schedule sets forth a complete and accurate list of all real
property currently owned, leased or otherwise occupied by the Company.
 
The Company has complied with all material obligations, conditions or
restrictions affecting its current real property, or its occupation or use
(including its obligations under all leases, licenses or similar arrangements).
 
The buildings currently owned by the Company are structurally sound and have
been constructed in conformity with all Legal Requirements (including, without
limitation, applicable zoning laws) and Administrative Authorizations
(including, without limitation, required building permits). The Company has
adequate rights of ingress and egress into such properties for the operation of
its business in the ordinary course.
 
No real property currently owned by the Company is leased to or otherwise
occupied by, in whole or in part, any third party.
 
11.           Accounts Receivable and Payable
 
All accounts receivable and accounts payable of the Company as of four (4)
Business Days prior to the Closing Date are set forth in the Disclosure
Schedule. Such accounts receivable have arisen in the ordinary course of
business and to the best of Seller’s Knowledge, each such account receivable
will be collectible within 180 days from the invoice date in amounts not less
than the aggregate amount thereof (net of reserves established in accordance
with prior practice and set forth in the Disclosure Schedule) carried on the
books of the Company.  Each of such accounts receivable as of the Closing is
free of Encumbrances, and has not been placed for collection with any attorney,
collection agency or any other individual or firm.  None of the accounts
receivable is the subject of any factoring or similar agreement.
 
36

--------------------------------------------------------------------------------


 
From January 1, 2008, the Company has paid its trade accounts payable, including
rebates to customers, if any, in the ordinary course of business.
 
12.           Inventory and Machinery
 
The term “Inventory”, as used herein, means raw materials, work-in-process and
finished goods.  All Inventory and machinery of the Company is (i) of good
quality and usable or saleable in the ordinary course of business, reasonable
wear and tear excepted (provided, however, that no guarantee can be or is made
that such Inventory will in fact be used or sold), (ii) sufficient for the
conduct of the business of the Company as it is presently being operated, and
(iii) carried on the books of the Company at an amount which reflects valuations
determined in accordance with Belgian Accounting Rules.  The Disclosure Schedule
sets forth a list of the Company’s Inventory as of four (4) Business Days prior
to the Closing Date.
 
13.           Bank Accounts and Safes
 
The Disclosure Schedule sets forth a complete list of all banks with which the
Company has an account or a safe deposit, and all account and safe deposit
numbers.
 
14.           Contracts
 
Each Contract is in full force and effect and is valid and enforceable in
accordance with its terms.  To the Seller’s Knowledge, all open purchase orders
between the Company and its customers and/or suppliers, are valid and
enforceable in accordance with their respective terms.


Except for the Contracts listed in the Disclosure Schedule, no Contract contains
any change of control provision which entitles the contracting party to
terminate the Contract in case of a change of control or, in case a Contract
does contain such a change of control provision, to the Seller’s Knowledge, (a)
the contracting party will not invoke the change of control provision as the
result of the consummation of the transactions contemplated in the Agreement,
and (b) will continue its contractual relation with the Company in accordance
with the terms and conditions of the existing Contract.


All Contracts are valid and binding upon the Company and, to the Knowledge of
Seller, the other parties thereto, and are in full force and effect, subject to
all applicable bankruptcy laws and similar laws of general applicability
relating to or affecting creditors’ rights generally. Since January 1, 2008, to
the Knowledge of Seller, the Company is, and at all times has been, in
compliance with all the material terms and requirements of each Contract, and
the Company has not given to or received from any other person or entity any
notice regarding (i) any actual, alleged, possible, or potential violation or
breach of, or default under any Contract or (ii) any (attempted) early
unilateral termination of a Contract.  There are no renegotiations of, attempts
to renegotiate, or, to the Knowledge of Seller, outstanding rights to
renegotiate any material terms of a Contract.
 
37

--------------------------------------------------------------------------------



The Company is not bound by or subject to any Contract that purports to limit
its ability to provide any type of service or product or to engage in or
continue to engage in any business conduct, activity or practice such as,
without being limited thereto, any non-compete agreement.


The Company is not a party to any Contract that has not been made in the normal
course of business or which is or was not entered into or executed at arm’s
length. No purchase commitment of the Company is in excess of the normal
requirements of the business, consistent with past practice, or is entered into
at a price materially inconsistent with past practice.


15.           Compliance with Legal Requirements
 
The Company is in compliance in all material respects with each law or
regulation applicable to it or to the conduct or operation of its business as
presently conducted or the ownership or use of any of its assets; and no event
has occurred or circumstance exists that (with or without notice or lapse of
time) constitutes or, to the Knowledge of Seller, is reasonably likely to result
in, a material violation by the Company of, or a failure on the part of the
Company to comply in any material respect with, any such law or regulation.
 
16.           Administrative Authorizations
 
For the purposes hereof, “Administrative Authorizations” means any consent,
license, permit (other than Environmental Permits), grant or other special
authorization issued to the Company by a governmental or other regulatory body
or agency and currently in effect (i) pursuant to which the Company currently
operates or holds any interest in any of its properties, or (ii) which is
required for the operation of the Company’s business or the holding of any such
interest.  All Administrative Authorizations are in full force and effect and
constitute all Administrative Authorizations required to permit the Company to
operate or conduct its business as currently conducted or hold any interest in
its respective properties or assets, except for Administrative Authorizations
the absence or invalidity of which has not had and, is not reasonably likely to
cause, a negative financial impact to the Company of more than Two Hundred
Thousand Euros (€200,000.00).
 
17.           Subsidies
 
The Disclosure Schedule sets forth a complete list of any grants, subsidies or
any other forms of governmental or other form of assistance (each, a “Subsidy”)
enjoyed by the Company and fully and correctly sets out the status of each such
Subsidy, including the obligations imposed on the Company that remain
outstanding.
 
The Company is, and has been, in substantial compliance with all requirements
imposed on it by the granting authority with respect to each Subsidy that has
been granted to the Company and, to the Knowledge of Seller, no facts or
circumstances exist that are reasonably likely to cause the Company to be
required to reimburse all or part of any Subsidy before the due date of
reimbursement, if any, or to lose all or part of the benefit of the Subsidy. The
execution of this Agreement and the performance of the transactions contemplated
hereby will not trigger total or partial repayment under any Subsidy nor will it
cause a continuing benefit that is being received by the Company to be
cancelled, revoked or terminated.
 
38

--------------------------------------------------------------------------------


 
18.           Litigation
 
There is no pending Litigation (i) that has been commenced by or against the
Company or that otherwise relates to or may affect the business of the Company
as presently conducted, or any of the assets owned or used by, the Company; or
(ii) that challenges, or may have the effect of preventing, delaying, making
illegal, or otherwise interfering with the transactions contemplated by this
Agreement.  The Litigation listed in the Disclosure Schedule will not have a
negative financial impact to the Company of more than Three Hundred Fifty
Thousand Euros (€350,000.00).
 
19.           Taxes and Social Security
 
Computation, Preparation and Payment — The Company has correctly computed all
Taxes, prepared and duly and timely filed, or has caused to be filed on its
behalf, all federal, state, provincial, municipal, local and foreign returns,
estimates, information statements, elections, designations, reports and any
other related filings (each, a "Tax Return"), required to be filed by it, has
timely paid all Taxes which were due and payable and has made adequate provision
therefor for any taxation period ending on or prior to the Closing Date.  The
Company has made adequate and timely installments of Taxes required to be made.
 
Accrued Taxes — With respect to any periods for which Tax Returns have not yet
been required to be filed or for which Taxes are not yet due and payable, the
Company has only incurred liabilities for Taxes in the ordinary course of
business.
 
Status of Assessments — All Tax Returns of the Company have been assessed
through and including each of the dates set forth in the Disclosure Schedule,
and there are no outstanding waivers of any limitation periods or agreements
providing for an extension of time for the filing of any Tax Return or the
payment of any Tax by the Company or any outstanding objections to any
assessment of Taxes.  Any deficiencies imposed as a result of such assessments
of Tax Returns through and including the dates set forth in the Disclosure
Schedule have been paid and settled.
 
Withholdings — The Company has withheld and paid all Taxes required to have been
withheld and paid by it in connection with amounts paid or owing to any
employee, creditor, shareholder or other third party.
 
Assessments — The Company is not, nor to the Knowledge of Seller will be,
subject to any assessment,  levies, penalties or interest with respect to Taxes,
other than Taxes incurred in the ordinary course of business, in respect of any
open Tax period.
 
Jurisdictions of Taxation — The Company has not been and is not currently
required to file any returns, reports, elections, designations or other filings
with any taxation authority located in any jurisdiction outside its jurisdiction
of incorporation.
 
39

--------------------------------------------------------------------------------


 
Related Party Transactions — The Company has not acquired property for proceeds
greater than the fair market value thereof from, or disposed of property for
proceeds less than the fair market value thereof to, or received or performed
services for other than the fair market value from or to, or paid or received
interest or any other amount other than at a fair market value rate to or from,
any Related Person or other firm or corporation with whom it does not deal at
arm's length within the meaning of applicable laws.
 
Deductibility — As of the Closing Date, there will not be any contract, plan or
arrangement covering any employee or former employee of the Company that,
individually or collectively, could give rise to the payment of any amount that
would not be deductible by the Company as an expense under applicable law, other
than reimbursements of a reasonable amount of entertainment expenses and other
non-deductible expenses that are commonly paid by similarly situated businesses
in reasonable amounts.
 
Tax Basis — The Company's tax basis in its assets (and the undepreciated capital
cost of such assets) for purposes of determining its future amortization,
depreciation and other income Tax deductions is accurately reflected on the
Company's Tax Returns, including all exhibits and attachments thereto, has been
calculated in accordance with Belgian Accounting Rules, and any differences
between the Company’s Tax basis in its assets and accounting book value has been
accurately reflected in the provision for deferred income Taxes shown on the
Company’s books of account.
 
Tax Returns — Complete and accurate copies of all Tax Returns of the Company
relating to all open Tax periods, and complete and accurate copies of all
examination reports and statements of deficiencies assessed against or agreed to
by the Company with respect to Taxes, have been provided to Buyer.
 
20.           Insurance
 
The Company has insured its assets and the risks of its activities (including
product liability risks) to an extent, and upon terms and in values, which are
consistent with normal business practices for Belgian businesses of a comparable
size and sector as the Company.  The Disclosure Schedule contains a complete and
accurate list and description of all insurance policies currently maintained by
the Company or for which the Company is a named insured and that provides
coverage to the Company or any director of the Company in connection with their
board service, employment or other relationship with the Company. Each policy
listed in the Disclosure Schedule is valid and binding in all material respects
and in full force and effect, all premiums due thereunder have been paid when
due and no notice of cancellation or termination in respect of any such policy
has been received.  The insurance policies listed on the Disclosure Schedule are
in amounts and have coverages as required by any Contract. The Company has not
received notice that any insurer under any policy referred to hereunder is
denying coverage with respect to a claim thereunder or defending under a
reservation of rights clause, and all such policies of insurance listed in the
Disclosure Schedule are in full force.
 
40

--------------------------------------------------------------------------------


 
21.           Environmental Matters
 
(a) the Company is in compliance in all material respects with, and is not in
violation of or liable under, any Environmental Law; (b) there has been no
Release or threat of Release of any Hazardous Materials in, on, under, from or
to any Facilities, except for any such Release covered by an Administrative
Authorization; and (c) Seller has no basis to expect, nor has the Seller, the
Company or any other person for whose conduct they are or may be held
responsible, received any actual or, to the Knowledge of Seller, threatened,
citation, directive, inquiry, notice, order, summons, warning or other
communication that relates to Hazardous Activity, Hazardous Materials, or any
alleged, actual or potential violation or failure to comply with any
Environmental Law or of any alleged, actual, or potential obligation to
undertake or bear the cost of any Environmental, Health, and Safety Liabilities
with respect to any of the Facilities.
 
Except set forth in the Disclosure Schedule, there are no pending or, to the
Knowledge of Seller, threatened claims, Encumbrances or other restrictions of
any nature, resulting from any Environmental, Health and Safety Liabilities or
arising under or pursuant to any Environmental Law, with respect to or affecting
any of the Facilities.
 
The Seller, Rogers BVBA and/or the Company, as applicable, have obtained all
Environmental Permits required for the conduct of the operations of the Company
and the Facilities as they are currently being conducted.  No governmental
approval is required for the transfer of the Shares to the Buyer in respect of
the Environmental Permits.
 
22.           Collective Labor Matters
 
The activities of the Company fall within the scope of the joint committees nos
209 for white collar workers (employés/bedienden) and 111 for blue collar
workers (ouvriers/arbeiders).
 
The Company is not a party to any collective bargaining agreement other than
collective bargaining agreements at sector level (each, a “Collective
Agreement”) or required to comply with any Collective Agreement, and there is no
organizational effort being made to apply for certification of a Collective
Agreement. Where any Collective Agreement exists, the Company has complied and
complies with all material terms and conditions of, and is not in default under
any, such Collective Agreement.
 
Other than as a result of a Legal Requirement, the Company has no body
representing employees which has a right to be represented or attend at or
participate in any board or council meeting or a right to be informed, consulted
or make representations in relation to the business of the Company. Any such
body which is (or is required to be) in operation in the Company operates in
accordance with all Legal Requirements.
 
The Company is not involved in any dispute regarding a claim of importance with
any employee or trade union, association of trade unions, works council, health
and safety committee, staff association or any other body representing employees
that has arisen within the twelve (12) months immediately preceding the Closing,
nor has any such dispute which is still relevant been received in writing by the
Company; nor, to the Knowledge of Seller, are there any circumstances likely to
give rise to such a dispute.
 
41

--------------------------------------------------------------------------------


 
23.           Individual Employment Matters
 
The Disclosure Schedule sets forth a complete and accurate list of each
employment contract or consultancy agreement (whether written or otherwise) with
any current director, statutory manager, manager, Officer of the Company entered
into in connection with their board service, employment or other relationship
with the Company. The Company has not received notice of resignation from any
such individuals.
 
The Disclosure Schedule lists all current employees of the Company, including
their titles and annual wages, salary and bonus information and any severance
arrangements which deviate from the severance arrangements provided for under
applicable Legal Requirements.  The basis of the remuneration payable to the
employees of the Company is the same as that in force at January 1, 2008.  Other
than in accordance with the provisions of a Collective Agreement or indexation,
the Company is not obliged to increase and has not made any provision to
increase the total annual remuneration payable to any employee.
 
The Company has complied in all material respects with all Legal Requirements
(including, but not limited to, social and employment legislation) and all
obligations under any Collective Agreement or employment agreement in relation
to the employees of the Company.
 
24.           Pensions and other Benefits
 
The Disclosure Schedule sets forth a complete list of any agreement,
arrangement, custom or practice currently in effect (whether legally enforceable
or not) for the payment of, or payment of a contribution towards, any pensions,
allowances, lump sums or other similar benefits on retirement, death,
termination of employment, (voluntary or not) or during periods of sickness or
disability (each, a “Benefit Plan”), currently in effect for the benefit of any
current or former director, manager, Officer or other employee of the Company or
for the benefit of the dependants of any such person, including amendments
thereto.
 
The Company has at all times made adequate provision for obligations payable by
it under any Benefit Plan.  With regard to all obligations currently payable by
the Company under any Benefit Plan, all such amounts (a) are duly provisioned
for, (b) have been duly funded in accordance with normal practices applicable to
such schemes, and (c) have been paid in due course.  No payments are
outstanding.
 
All Benefit Plans are, and are operated in compliance with, all Legal
Requirements (including, but not limited to, non-discrimination principles
thereof).
 
25.           Intellectual Property
 
The Company owns or possesses the legal rights to any patents, trademarks,
service marks, trade names, copyrights and trade secrets presently used by it
and necessary for the conduct of the Company’s business as presently conducted
(“Intellectual Property”). To the Seller’s Knowledge, the business conducted by
the Company does not infringe or violate any patents, trademarks, service marks,
trade names, copyrights, trade secrets or other intellectual property rights of
any other person. The Company has not been sued or charged as a defendant in any
claim, suit, action, or proceeding which involves a claim of infringement of any
Intellectual Property of any third party and which has not been finally
terminated prior to the date hereof, nor does the Seller have any Knowledge of
any such charge or claim or any infringement liability with respect to, or
infringement or violation by, the Company of any Intellectual Property of any
third party.  The Company has not received any written communications alleging
that the Company has violated any patents, trademarks, service marks, trade
names, copyrights, trade secrets or other intellectual property rights of any
other person.  The Disclosure Schedule contains a complete list of patents,
pending patent applications, trademark and service mark registrations and
pending applications and any copyright registrations and pending applications
pertaining to the Intellectual Property.
 
42

--------------------------------------------------------------------------------


 
As of the Closing Date, and in connection with the sale of the Company to Buyer,
the Company and Seller have entered into the Production License Agreement,
whereby the Company has granted Seller and its Affiliates a non-exclusive, fully
paid up, worldwide license to manufacture, solely for its own use and not for
resale (except as incorporated in other Seller products sold to third parties),
certain laminates used in insulation of bus bars manufactured by Seller and/or
its Affiliates. 
 
The Company has taken commercially reasonable steps to protect (a) the Company's
rights in its confidential information and trade secrets necessary in order to
continue to conduct the Company’s business as currently conducted; and (b) any
trade secrets or confidential information of third parties provided to the
Company.
 
26.           Information Technology
 
The term “Information Technology Assets” means any computer systems,
communication systems, software and hardware and back up systems (as and to the
extent available) owned or used by the Company.
 
The Company owns free and clear of any Encumbrances, or has the right to use,
all of the Information Technology Assets.
 
The Information Technology Assets are reasonably adequate for the operational
and business requirements of the Company in the ordinary course as presently
conducted.
 
27.           Terms of Trade; Products
 
To the Seller’s Knowledge, no substantial customer or supplier of the Company
(including those customers and suppliers that conduct business with the Company
through the Seller or its Affiliates) currently intends to: (i) stop trading
with or supplying the Company; (ii) unilaterally reduce substantially its
trading with, or supplies to, the Company; or (iii) materially change the terms
on which it is prepared to trade with or supply the Company (other than normal
price and quote changes).
 
Each product manufactured, sold or delivered by the Company is and has been in
substantial conformity with all applicable contractual commitments and all
express and implied warranties, other than those legally disclaimed by the
Company, and the Company has not received any claims for liability for
replacement or repair thereof or other damages in connection therewith. No
product manufactured, sold, leased or delivered by the Company is subject to any
guaranty, warranty or other indemnity beyond the Company's applicable current
standard terms and conditions of sale or lease (true and complete copies of
which have been provided to Buyer), except for guarantees, warranties and
indemnities imposed by a Legal Requirement.
 
43

--------------------------------------------------------------------------------


 
There is no claim now pending or, to the Knowledge of Seller, threatened
alleging any defect in any product manufactured, sold or delivered by the
Company.
 
28.           Certain Payments
 
No shareholder, director, Officer, employee or agent of the Company or any other
person associated with or acting for or on behalf of the Company, has, directly
or indirectly, made or agreed to make, any improper or illegal payment, gift or
political contribution to, or taken any other improper or illegal action, for
the benefit of any customer, supplier, administrative employee or other person
who is or may be in a position to assist or hinder the business of the Company.
 
29.           Related Persons
 
Except for sales in the ordinary course of business and for Intercompany
Financial Debt, neither Seller nor any Related Person of Seller or the Company
is the owner, either of record or as a beneficial owner, of a material equity
interest or any other material financial or profits interest in (i) a person
that has or recently has had business dealings or a financial interest in any
transaction with the Company, or (ii) a person that engages or recently has
engaged in competition, whether direct, indirect or potential, with the Company
with respect to any line of the products or services of the Company in any
market presently served by the Company.  Ownership of less than five percent
(5%) of a publicly traded company shall conclusively be deemed to not constitute
a “material equity interest” in such company.
 
30.           Release
 
To Seller’s Knowledge, none of Seller, any Related Person or any director,
manager or other Officer of the Company, as a result of their board service,
employment or other relationship with the Company, has (or has any basis for)
any claim, demand or cause of action against the Company (including, but not
limited to, the right to receive Management Fees) that will remain outstanding
after the Closing.
 
44

--------------------------------------------------------------------------------


 
SCHEDULE B


REPRESENTATIONS AND WARRANTIES OF THE BUYER


Subject to the terms and conditions of the Agreement and the occurrence of the
Closing contemplated thereby, the Buyer represents and warrants to the Seller,
as of the date hereof, as follows:


1.           Organization
 
The Buyer is a commercial company (naamloze vennootschap/société anonyme) duly
organized and validly existing under the laws of Belgium and has all necessary
power and authority to own, operate or lease the assets now owned, operated or
leased by it, or to be owned and operated by it following the consummation of
the transactions contemplated by the Agreement, and to carry on its business as
it has been and is currently conducted.
 
2.           Power and Authority
 
The Buyer has the absolute and unrestricted right, power and authority to enter
into this Agreement and the Related Agreements to which it is a party and to
consummate the transactions and to carry out its obligations set forth hereunder
and thereunder.  The individuals signing on behalf of Buyer each are duly
authorized to sign this Agreement and the Related Agreements to which it is a
party. The execution and delivery of this Agreement and the Related Agreements
to which Buyer is a party, and the consummation of the transactions contemplated
hereunder and thereunder, have been duly authorized by all necessary corporate
or other action on the part of the Buyer.
 
3.           Validity of the Agreement
 
The entry by the Buyer into, and the performance of their respective obligations
under, this Agreement and any Related Agreements to which it is a party does not
and will not (i) violate, conflict with or result in the breach of any provision
of its organizational documents, or (ii) conflict with, violate or constitute a
breach of or default under any Legal Requirement to which the Buyer may be
subject or contract or agreement by which the Buyer is bound. This Agreement and
the Related Agreements to which it is a party has been duly executed and
delivered and constitute legal, valid and binding obligations of the Buyer,
enforceable against each of them in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles.
 
The Buyer is not required to obtain any approval or make any filing with any
governmental authority or take any other action to authorize this Agreement or
to permit the purchase and payment contemplated thereby.
 
4.           No Prior Operations »
 
The Buyer was formed solely for the purpose of effecting the purchase of the
Shares, and has not engaged in any business activities or conducted any
operations other than in connection with the transactions contemplated hereby.
 
45

--------------------------------------------------------------------------------


 
EXHIBIT A


Form of Non-Competition Agreement
 
 
 
 

 
46

--------------------------------------------------------------------------------


 
EXHIBIT B


Form of Rental Agreement
 
 
 
 

 
47

--------------------------------------------------------------------------------


 
EXHIBIT C


Form of Distribution Agreement
 
 
 
 
 

 
48

--------------------------------------------------------------------------------


 
EXHIBIT D


Form of Sales Agreement
 
 
 

 
49

--------------------------------------------------------------------------------


 
EXHIBIT E


Form of Share Pledge Agreement










50

--------------------------------------------------------------------------------




EXHIBIT F


Form of Production License Agreement
 
 
 
 

 
51

--------------------------------------------------------------------------------


 
EXHIBIT G


Form of Mutual Non-Disclosure Agreement




 
 
 
 
52